DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and arguments, see remarks page 7-9, filed November 19, 2021, with respect to claims 1-17 have been fully considered and are persuasive.  Applicant has amended the claims to incorporate subject matter indicated allowable. The rejections of the claims have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Sakamoto et al. in U.S. Patent Publication 2008/0208385.
Allowable Subject Matter
The indicated allowability of claims 8 and 15 is withdrawn in view of the newly discovered reference(s) to Sakamoto et al. in U.S. Patent Publication 2008/0208385.  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 13-14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barna et al. in U.S. Patent 5,864,773, and further in view of Sakamoto et al. in U.S. Patent Publication 2008/0208385.
Regarding claim 1, Barna et al. teaches:
	a generation circuitry configured to generate times-series data of information on a detection value of a sensor for detecting a state of a semiconductor manufacturing apparatus in a determination period (see “a virtual sensor based monitoring and fault detection and classification system, indicated generally at 10, for semiconductor processing equipment 12…A plurality of equipment sensors 14 are couple to  processing equipment…mounted to processing equipment 12 for measuring machine and process states of processing equipment…”, column 2 line 60-column 3 line 5); 
	a calculation circuitry configured to calculate a regression line of the times-series data (see “Virtual sensors 24 can be based upon a number of modeling techniques, including, but not limited to, neural network modeling, partial lease squares modeling, principal component regression, multiple linear regression, non-linear PLS, non-linear PCR and neural network based PLS”, column 4 lines 39-44; see “ The linear estimator model is developed using linear regression with a least squares fit”, column 6 lines 17-21); and 
	a failure determination circuitry configured to determine whether the sensor has failed based on a slope of the regression line (see “Rule base logic system 26 provides fault detection classification information 28 comprising accurate determination of faults…as well as classification of those faults…”, column 4 lines 59-67; column 6 lines 21-32; see “Rule based logic system 26 accomplishes the production of fault detection/classification information 28 through the implementation of a set of logical comparisons of the state estimation values generated by virtual sensors 24. In this 
	Barna et al. differs from the claimed invention in that it is silent regarding wherein the information on the detection value of the sensor is an average value of the detection value of the sensor while a process is executed in the semiconductor manufacturing apparatus.
	Sakamoto et al. teaches “detect an abnormality of semiconductor manufacturing apparatus…Values of monitoring parameters obtained during present operation of the semiconductor manufacturing apparatus are plotted on the biaxial coordinate system to determine whether or not there exists an abnormality” (Abstract while a process is executed in the semiconductor manufacturing apparatus) and “Semiconductor manufacturing apparatuses used to manufacture a semiconductor device, such as a semiconductor integrated circuit…” ([0002]) wherein “an "evaluation value" for a monitoring parameter is created based on raw data (each individual value) of the monitoring parameter. For example, the "evaluation value" may be an average, for example a moving average…raw data of a monitoring parameter value may be used as a criterion for abnormality judgment…” ([0066] the information on the detection value of the sensor is an average value). Sakamoto et al. teaches “a semiconductor manufacturing apparatus; a method of detecting an abnormality, identifying a cause of an abnormality, or predicting an abnormality of a component…in the semiconductor manufacturing apparatus” ([0001]). Sakamoto et al. establishes using the average sensor value of a detection value while semiconductor manufacturing process is 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Barna et al. to incorporate using the detection value of the sensor is an average value of the detection value of the sensor while a process is executed in the semiconductor manufacturing apparatus as taught by Sakamoto et al. with a reasonable expectations that it would result in improvements to detecting and/or predicting abnormalities in the semiconductor processing and manufacturing environments, thereby improving the functionality and accuracy of the fault dectection/classification system.
	Regarding claim 13, Barna et al. and Sakamoto et al. teaches the limitations as indicated above. Further, Barna et al. teaches an output circuitry configured to inform that the sensor is abnormal when determined that the sensor has failed (see “…fault detection and classification is divided into both direct and indirect faults…Indirect faults can include…sensor problems…”, column 6 lines 61-65).
	Regarding claim 14, Barna et al. and Sakamoto et al. teaches the limitations as indicated above. Further, Barna et al. teaches a storage configured to store the information on the detection value of the sensor each time a process is executed in the semiconductor manufacturing apparatus (see “A plurality of virtual sensors 24 are coupled to the plurality of filtering process units 16 and receive the filtered data from filtering process units 16…System 10 further comprises a rule-based logic system 26… Logic system 26 then provides fault detection/classification information 28 based upon the processed signals…”, column 3 lines 40-67 a storage is interpreted to be inherit to the system as a mechanism for holding the data before, during and after processing).
	Regarding claim 16, Barna et al. and Sakamoto et al. teaches the limitations as indicated above. Further, Sakamoto et al. teaches wherein the sensor includes at least one of a fine differential pressure gauge, a temperature sensor attached to the semiconductor manufacturing process (see “a temperature sensor”, [0051]- [0054], see “pressure sensor”, [0049]- [0050]).
	Regarding claim 17, Barna et al. teaches:
	generating time-series data of information on a detection value of a sensor for detecting a state of a semiconductor manufacturing apparatus in a determination period (see “a virtual sensor based monitoring and fault detection and classification system, indicated generally at 10, for semiconductor processing equipment 12…A plurality of equipment sensors 14 are couple to  processing equipment…mounted to processing equipment 12 for measuring machine and process states of processing equipment…”, column 2 line 60-column 3 line 5);
	calculating a regression line of the time-series data (see “Virtual sensors 24 can be based upon a number of modeling techniques, including, but not limited to, neural network modeling, partial lease squares modeling, principal component regression, multiple linear regression, non-linear PLS, non-linear PCR and neural network based PLS”, column 4 lines 39-44; see “The linear estimator model is developed using linear regression with a least squares fit”, column 6 lines 17-21); and 
	determining whether the sensor has failed based on a slope of the regression line (see “Rule base logic system 26 provides fault detection classification information 28 comprising accurate determination of faults…as well as classification of those faults…”, column 4 lines 59-67; column 6 lines 21-32; see “Rule based logic system 26 accomplishes the production of fault detection/classification information 28 through the implementation of a set of logical comparisons of the state estimation values generated by virtual sensors 24. In this embodiment, fault detection and classification is divided into both direct and indirect faults”, column 6 lines 56-67).
	Barna et al. differs from the claimed invention in that it is silent regarding wherein the information on the detection value of the sensor is an average value of the detection value of the sensor while a process is executed in the semiconductor manufacturing apparatus.
	Sakamoto et al. teaches “detect an abnormality of semiconductor manufacturing apparatus…Values of monitoring parameters obtained during present operation of the semiconductor manufacturing apparatus are plotted on the biaxial coordinate system to determine whether or not there exists an abnormality” (Abstract while a process is executed in the semiconductor manufacturing apparatus) and “Semiconductor manufacturing apparatuses used to manufacture a semiconductor device, such as a semiconductor integrated circuit…” ([0002]) wherein “an "evaluation value" for a monitoring parameter is created based on raw data (each individual value) of the monitoring parameter. For example, the "evaluation value" may be an average, for example a moving average…raw data of a monitoring parameter value may be used as a criterion for abnormality judgment…” ([0066] the information on the detection value of the sensor is an average value). Sakamoto et al. teaches “a semiconductor manufacturing apparatus; a method of detecting an abnormality, identifying a cause of an abnormality, or predicting an abnormality of a component…in the semiconductor manufacturing apparatus” ([0001]). Sakamoto et al. establishes using the average sensor value of a detection value while semiconductor manufacturing process is executed in determining whether or not a failure has occurred as art of the knowledge of the ordinary skilled in the art.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Barna et al. to incorporate using the detection value of the sensor is an average value of the detection value of the sensor while a process is executed in the semiconductor manufacturing apparatus as taught by Sakamoto et al. with a reasonable expectations that it would result in improvements to detecting and/or predicting abnormalities in the semiconductor processing and manufacturing environments, thereby improving the functionality and accuracy of the fault dectection/classification system.
Claim(s) 2 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barna et al. in U.S. Patent 5,864,773 and Sakamoto et al. in U.S. Patent Publication 2008/0208385 as applied to claim 1 above, and further in view of Qin et al. in U.S. Patent 6,356,857.
	Regarding claim 2, Barna et al. and Sakamoto et al. teaches the limitations as indicated above. Barna et al. and Sakamoto et al. differs from the claimed invention in that it is silent regarding the sensor has failed when the slope of the regression line is outside a control value.
	Qin et al. teaches “apparatus and method is disclosed for detecting, identifying, and classifying faults occurring in sensors measuring a process” (Abstract), “Sensor validation is an important step for many model based applications in the process industries” (column 1 lines 11-17) wherein “The fault classification phase provides diagnostic information as to the type of sensor fault…Complete failure is determined by performing a regression analysis on an identified faulty sensor's measured values, and is indicated by the statistical inference that the regression line has zero slope” (column 3 lines 42-48).
	At the time of filing the application, a person of ordinary skill in the art would have recognized a need to provide the limitation for determining the control value that indicates whether the sensor has failed.  In regression analysis, there are two predictable levels to utilize the slope to indicate failure: the slope is inside the control value or outside the control value. Either choice would have a reasonable expectation of success for providing an indication of sensor failure within the system. The choice of one criteria over the other would have been considered obvious and depended on the design parameters of the device as a whole.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Barna et al. and Sakamoto et al. by implementing a criteria of the slope of the regression line for determining failure as taught by Qin et al. to improve the failure determination features of Barna et al. and Sakamoto et al. with a reasonable expectation of success for determining failures in a model based application.
	Regarding claim 18, Barna et al., Sakamoto et al. and Qin et al. teaches the limitations as indicated above. Further, Qin et al. teaches the failure determination circuitry determines that the sensor has failed when the slope of the regression line is equal to or larger than a control upper limit value or equal to or less than a control lower limit value (see “The fault classification phase provides diagnostic information as to the type of sensor fault…Complete failure is determined by performing a regression analysis on an identified faulty sensor's measured values, and is indicated by the statistical inference that the regression line has zero slope” (column 3 lines 42-48).
	At the time of filing the application, a person of ordinary skill in the art would have recognized a need to provide the limitation for determining the control value that indicates whether the sensor has failed.  In regression analysis, there are two predictable levels to utilize the slope to indicate failure: the slope is inside the control value or outside the control value. Either choice would have a reasonable expectation of success for providing an indication of sensor failure within the system. The choice of one criteria over the other would have been considered obvious and depended on the design parameters of the device as a whole.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Barna et al. and Sakamoto et al. by implementing a criteria of the slope of the regression line for determining failure as taught by Qin et al. to improve the failure determination features of Barna et al. and Sakamoto et al. with a reasonable expectation of success for determining failures in a model based application.
Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barna et al. in U.S. Patent 5,864,773, Sakamoto et al. in U.S. Patent Publication 2008/0208385 and Qin et al. in U.S. Patent 6,356,857 as applied to claim 2 above, and further in view of Asai et al. in U.S. Patent Publication 2017/0285613.
	Regarding claim 3, Barna et al., Sakamoto et al. and Qin et al. teach the limitations as indicated above. Barna et al., Sakamoto et al. and Qin et al. differ from the claimed invention in that it is silent regarding a period determination circuitry configured to determine whether the time-series data includes the information on the detection value of the sensor in a minimum required period or more which is shorter than the determination period, wherein when the period determination circuitry determines that the time-series data does not include the information on the detection value of the sensor in the minimum required period or more which is shorter than the determination period, the failure determination circuitry does not determine whether the sensor has failed.
	Asai et al. teaches, “present disclosure relates to a technique for grasping the operation state of a substrate processing apparatus for processing a substrate, for example, a semiconductor manufacturing apparatus…In the field of semiconductor manufacture, in order to improve the operation rate and production efficiency of a substrate processing apparatus, device makers (semiconductor device makers) autonomously manage information of the apparatus” ([0002]-[0003]) wherein “the monitoring result data include the device state monitoring result data indicating a result of comparison between device data designated in advance and standard data corresponding to the device data…the maintenance timing monitoring result data indicating a result of comparison between parts data indicating the state of parts of the device data and threshold data indicating a maintenance timing, and the failure information monitoring result data indicating the occurrence frequency of failure information data within a predetermined period” ([0095] wherein when the period determination circuitry determines that the time-series data does not include the information on the detection value of the sensor in the minimum required period or more which is shorter than the determination period, the failure determination circuitry does not determine whether the sensor has failed).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Barna et al., Sakamoto et al. and Qin et al. by implementing a criteria of timing monitoring for determining failure as taught by Asia et al. to improve the failure determination feature of Barna et al., Sakamoto et al. and Qin et al. with a reasonable expectation of success for determining failures in a model-based application.
	Regarding claim 4, Barna et al., Sakamoto et al., Qin et al. and Asai et al. teach the limitations as indicated above. Further, Qin et al. teaches a data determination circuitry configured to determine whether a determination coefficient of the regression line is equal to or larger than the control value, wherein when the data determination circuitry determines that the determination coefficient of the regression line is less than the control value, the failure determination circuitry does not determine whether the sensor has failed (see “the monitoring result data include the device state monitoring result data indicating a result of comparison between device data designated in advance and standard data corresponding to the device data…the maintenance timing monitoring result data indicating a result of comparison between                                                                                                                   parts data indicating the state of parts of the device data and threshold data indicating a maintenance timing, and the failure information monitoring result data indicating the occurrence frequency of failure information data within a predetermined period”, [0095]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Barna et al., Sakamoto et al., and Qin et al. by implementing a criteria of timing monitoring for determining failure as taught by Asia et al. to improve the failure determination feature of Barna et al., Sakamoto et al. and Qin et al. with a reasonable expectation of success for determining failures in a model-based application.
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barna et al. in U.S. Patent 5,864,773 and Sakamoto et al. in U.S. Patent Publication 2008/0208385 as applied to claim 1 above, and further in view of Asai et al. in U.S. Patent Publication 2017/0285613.
	Regarding claim 10, Barna et al. and Sakamoto et al. teaches the limitations as indicated above. Barna et al. and Sakamoto et al. differs from the claimed invention in that it is silent regarding a period determination circuitry configured to determine whether the time-series data includes the information on the detection value of the sensor in a minimum required period or more which is shorter than the determination period, wherein when the period determination circuitry determines that the time-series data does not include the information on the detection value of the sensor in the minimum required period or more which is shorter than the determination period, the failure determination circuitry does not determine whether the sensor has failed.
	Asai et al. teaches, “present disclosure relates to a technique for grasping the operation state of a substrate processing apparatus for processing a substrate, for example, a semiconductor manufacturing apparatus…In the field of semiconductor manufacture, in order to improve the operation rate and production efficiency of a substrate processing apparatus, device makers (semiconductor device makers) autonomously manage information of the apparatus” ([0002]-[0003]) wherein “the monitoring result data include the device state monitoring result data indicating a result of comparison between device data designated in advance and standard data corresponding to the device data…the maintenance timing monitoring result data indicating a result of comparison between parts data indicating the state of parts of the device data and threshold data indicating a maintenance timing, and the failure information monitoring result data indicating the occurrence frequency of failure information data within a predetermined period” ([0095] wherein when the period determination circuitry determines that the time-series data does not include the information on the detection value of the sensor in the minimum required period or more which is shorter than the determination period, the failure determination circuitry does not determine whether the sensor has failed).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Barna et al.  and Sakamoto et al. by implementing a criteria of timing monitoring for determining failure as taught by Asia et al. to improve the failure determination feature of Barna et al. and Sakamoto et al. with a reasonable expectation of success for determining failures in a model based application.
	Regarding claim 11, Barna et al. and Sakamoto et al. teaches the limitations as indicated above. Barna et al. and Sakamoto et al. differs from the claimed invention in that it is silent regarding a data determination circuitry configured to determine whether a determination coefficient of the regression line is equal to or larger than a control value, wherein when the data determination circuitry determines that the determination coefficient of the regression line is less than the control value, the failure determination circuitry does not determine whether the sensor has failed.
	Asai et al. teaches, “present disclosure relates to a technique for grasping the operation state of a substrate processing apparatus for processing a substrate, for example, a semiconductor manufacturing apparatus…In the field of semiconductor manufacture, in order to improve the operation rate and production efficiency of a substrate processing apparatus, device makers (semiconductor device makers) autonomously manage information of the apparatus” ([0002]-[0003]) wherein “the monitoring result data include the device state monitoring result data indicating a result of comparison between device data designated in advance and standard data corresponding to the device data…the maintenance timing monitoring result data indicating a result of comparison between parts data indicating the state of parts of the device data and threshold data indicating a maintenance timing, and the failure information monitoring result data indicating the occurrence frequency of failure information data within a predetermined period” ([0095] a data determination circuitry configured to determine whether a determination coefficient of the regression line is equal to or larger than a control value, wherein when the data determination circuitry determines that the determination coefficient of the regression line is less than the control value, the failure determination circuitry does not determine whether the sensor has failed).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Barna et al. and Sakamoto et al. by implementing a criteria of timing monitoring for determining failure as taught by Asia et al. to improve the failure determination feature of Barna et al. and Sakamoto et al. with a reasonable expectation of success for determining failures in a model-based application.
Allowable Subject Matter
Claims 5-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 is allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to anticipate or render obvious wherein the calculation circuitry calculates a change amount of the detection value in the determination period, and when the change amount of the detection value in the determination period is outside a control value, the failure determination circuitry determines that the sensor has failed, in combination with all other limitations as presented.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944.  The examiner can normally be reached on Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MISCHITA L HENSON/Primary Examiner, Art Unit 2865